     Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 1 of 14 PageID #: 333



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            ABERDEEN DIVISION

FELICIA ROBINSON                                                                PLAINTIFF

v.                                          CIVIL ACTION NO: 1:19-CV-00121-SA-DAS

WEBSTER COUNTY, MISSISSIPPI;
WEBSTER COUNTY SHERIFF’S DEPARTMENT;
TIM MITCHELL; SANTANA TOWNSEND;
DAREN PATTERSON; and JOHN DOES 1-30                                         DEFENDANTS


      MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO STRIKE


       COMES NOW, the Plaintiff, FELICIA ROBINSON, by and through the

undersigned counsel, who respectfully submits the following memorandum in support

of her Motion to Strike Motion to Strike Insufficient Defenses of Webster County,

Mississippi:

                                    INTRODUCTION

       On June 17, 2019, the Plaintiff, FELICIA ROBINSON, filed her Complaint [Dkt. 1].

Therein, the Plaintiff cites to Exhibit D to Exhibit 1 of the Complaint [Dkt 1-1]:




Although the body of the Complaint depicts a relatively small screen-capture of Exhibit

D to Exhibit 1, the full exhibit is depicted below for the Court’s convenience:

                                         Page 1 of 14
    Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 2 of 14 PageID #: 334




By way of this Notice of Criminal Disposition, which is signed by the Circuit Clerk and

bears the Seal of the Circuit Court, the County represents that Daren Patterson was

“confined” in the “Webster County Jail” from “5/30/2018 to 11/20/2018.”


                                      Page 2 of 14
    Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 3 of 14 PageID #: 335



       On August 12, 2019, Defendant WEBSTER COUNTY, MISSISSIPPI filed its

Answer and Affirmative Defenses (“Answer”) [Dkt. 17]. Therein, the County responds to

Plaintiff’s allegation in Paragraph 19 of the Complaint as follows:




Assorted variations of this defense are repeated throughout the Answer, including in, but

not limited to, paragraphs 2, 3, 5, 9, 22, 24, 26-32, 34, 39, 63, 66, 69-71, 83, 85, and 88.

Furthermore, the County articulates this defense affirmatively in the Eighth Defense, viz.:




       Although the Answer does not describe the precise basis for the alleged illegality

of Daren Patterson’s releases from the Webster County Jail on September 1, 2018, and

November 2-3, 2018 (i.e., the relevant dates in which the Complaint states he abused the

Plaintiff), the County’s Motion for Judgment on the Pleadings [Dkt. 22] and the County’s

Memorandum Brief [Dkt. 23] do. The Motion and Memorandum Brief also reiterate the

relevant defenses in the Answer – i.e., the Eighth Defense and the County’s various

assertions that Patterson was an escapee, that he was not in custody, that his releases

were unlawful, that it is unlawful for a Mississippi Sheriff to release an inmate without

bond, and other similar variations thereof.




                                        Page 3 of 14
     Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 4 of 14 PageID #: 336



       Plaintiff respectfully submits that these defenses are insufficient as a matter of law

pursuant to the doctrine of judicial estoppel because they assert legal positions contrary

to one previously asserted by the County in the matter of State of Mississippi v. Daren

Patterson, Webster County Circuit Court Cause No. CR2013-041, as evidenced by the

information contained in the aforesaid Notice of Criminal Disposition. The County has

represented to the Circuit Court that Daren Patterson was confined and in its custody on

the dates referenced in the Complaint; now, the County argues that Patterson was

illegally released and not in its custody at all.

       Whether the County’s current position is accurate is immaterial; the County’s prior

inconsistent position was accepted by the Circuit Court and was not inadvertently made.

Therefore, pursuant to the doctrine of judicial estoppel, the County should be barred from

asserting this defense at all. Put simply and succinctly, the County cannot say to the

Circuit Court of Webster County, Mississippi, one thing and then say something

completely different to this Federal District Court.

                                 STANDARD OF REVIEW

       Rule 12 (f) (2) of the Federal Rules of Civil Procedure permits the Court to strike

from any pleading “an insufficient defense” on the motion of a party “either before

responding to the pleading or, if a response is not allowed, within 21 days after being

served with the pleading.” A motion to strike affirmative defenses will not be granted

when “the insufficiency of the defense is not clearly apparent on the face of the pleadings,




                                          Page 4 of 14
     Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 5 of 14 PageID #: 337



nor can reasonably be inferred from any state of facts in the pleadings.” 1 U.S. v. 416.81

Acres of Land, 514 F.2d 627 (7th Cir., 1975) (internal quotations omitted). “Although

motions to strike a defense are generally disfavored, a Rule 12(f) motion to dismiss a

defense is proper when the defense is insufficient as a matter of law.” Kaiser Aluminum

& Chemical Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045 (5th Cir., 1982) (internal

citations omitted). Likewise, “[a] motion to strike should be granted if it appears to a

certainty that plaintiffs would succeed despite any state of the facts which could be

proved in support of the defense and are inferable from the pleadings.” Operating Eng'rs

Local 324 Health Care Plan v. G & W Constr. Co., 783 F.3d 1045 (6th Cir., 2015) (citing

Williams v. Jader Fuel Co., 944 F.2d 1388, 1400 (7th Cir.1991)).

                                       ARGUMENT

       “The doctrine of judicial estoppel is equitable in nature and can be invoked by a

court to prevent a party from asserting a position in a legal proceeding that is inconsistent

with a position taken in a previous proceeding.” Love v. Tyson Foods, Inc., 677 F.3d 258,

261 (5th Cir., 2012) (citing Reed v. City of Arlington, 650 F.3d 571, 573–74 (5th Cir.2011)

(en banc). “The aim of the doctrine is to ‘protect the integrity of the judicial process.’” Id.

(quoting New Hampshire v. Maine, 532 U.S. 742, 749–50 (2001)). “Because the doctrine

[of judicial estoppel] is intended to protect the judicial system, rather than the litigants,

detrimental reliance by the opponent of the party against whom the doctrine is applied




1Plaintiff would note the use of the plural “pleadings,” implying that the Court may use
allegations and exhibits found in the Complaint to reach its determination on the motion
to strike, not just the defenses raised in the Answer and Affirmative Defenses.
                                         Page 5 of 14
    Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 6 of 14 PageID #: 338



is not necessary.” In re Coastal Plains, Inc., 179 F.3d 197, 205 (5th Cir., 1999) (internal

citation omitted). Moreover, “[b]ecause judicial estoppel is an equitable doctrine, courts

may apply it flexibly to achieve substantial justice.” Reed v. City of Arlington, 650 F.3d

571, 574 (5th Cir., 2011) (citing New Hampshire, 532 U.S. at 750.)

       In determining whether to apply judicial estoppel, the Fifth Circuit looks to the

following criteria: “(1) the party against whom judicial estoppel is sought has asserted a

legal position which is plainly inconsistent with a prior position; (2) a court accepted the

prior position; and (3) the party did not act inadvertently.” Love, 677 F.3d at 261.

“However, judicial estoppel is not governed by ‘inflexible prerequisites or an exhaustive

formula for determining [its] applicability,’ and numerous considerations ‘may inform

the doctrine's application in specific factual contexts.’” Id. (quoting New Hampshire, 532

U.S. at 751). In fact, the Supreme Court has adopted the position of other courts that “the

circumstances under which judicial estoppel may appropriately be invoked are probably

not reducible to any general formulation of principle.” New Hampshire, 532 U.S. at 750.

However, the Supreme Court does list three factors that “typically inform” the decision

whether to apply the doctrine in a particular case:

              First, a party's later position must be "clearly inconsistent"
              with its earlier position. United States v. Hook, 195 F.3d 299,
              306 (CA7 1999); In re Coastal Plains, Inc., 179 F.3d 197,
              206 (CA5 1999); Hossaini v. Western Mo. Medical Center, 140
              F.3d 1140, 1143 (CA8 1998); Maharaj v. Bankamerica Corp.,
              128 F. 3d 94, 98 (CA2 1997). Second, courts regularly inquire
              whether the party has succeeded in persuading a court to
              accept that party's earlier position, so that judicial acceptance
              of an inconsistent position in a later proceeding would create
              "the perception that either the first or the second court was
              misled," [Edwards v. Aetna Life Ins. Co., 690 F.2d 595, 599 (CA6

                                        Page 6 of 14
     Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 7 of 14 PageID #: 339



                 1982)]. Absent success in a prior proceeding, a party's later
                 inconsistent position introduces no "risk of inconsistent court
                 determinations," United States v. C. 1. T. Constr. Inc., 944
                 F.2d 253, 259 (CA5 1991), and thus poses little threat to judicial
                 integrity. See Hook, 195 F. 3d, at 306; Maharaj, 128 F. 3d, at
                 98; [Konstantinidis v. Chen, 626 F.2d 933, 939 (CADC 1980)].
                 A third consideration is whether the party seeking to assert
                 an inconsistent position would derive an unfair advantage or
                 impose an unfair detriment on the opposing party if not
                 estopped.       See [Davis v. Wakelee, 156 U.S. 680, 689
                 (1895)]; Philadelphia, W, & B. R. Co. v. Howard, 13 How. 307,
                 335-337 (1852); [Scarano v. Central R. Co., 203 F.2d 510,
                 513 (CA3 1953)] (judicial estoppel forbids use of "intentional
                 self-contradiction ... as a means of obtaining unfair
                 advantage"); see also 18 Wright § 4477, p. 782.

Id. at 750-51.

       In the case at bar, the County now takes the position that Daren Patterson was

released illegally from the Webster County Jail, that he was an escapee who was not in

the County’s custody when he abused the Plaintiff, and that his releases were unlawful.

As such, the County contends that it is not liable to the Plaintiff for the actions of their

inmate, Daren Patterson, even though Patterson had been released by the chief law

enforcement policymaker of the County on September 1, 2018, and November 2-3, 2018.

See Brooks v. George Cnty., 84 F.3d 157, 165 (5th Cir., 1996) (“Sheriffs in Mississippi are

final policymakers with respect to all law enforcement decisions made within their

counties.”).

       The County’s current position is diametrically opposite to the position it took less

than one year ago in the matter of State of Mississippi v. Daren Patterson, Webster County

Circuit Court Cause No. CR2013-041. On November 27, 2018, the Circuit Clerk filed a

Notice of Criminal Disposition in the aforesaid matter. Therein, the Circuit Clerk plainly

                                            Page 7 of 14
     Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 8 of 14 PageID #: 340



states that Patterson was “confined” in the Webster County Jail from May 30, 2018, to

November 20, 2018:




Exhibit 1-D of the Complaint [Dkt. 1-1]. Obviously, September 1, 2018, and November 2-

3, 2018 (i.e., the dates Patterson abused the Plaintiff) fall within the dates of confinement

referenced in the Notice of Criminal Disposition. Therefore, this Notice clearly states that

Patterson was “confined” on September 1, 2018, and November 2-3, 2018.

       The Sheriff is charged with the statutory duty to maintain a complete jail docket

that records, inter alia, “the name of the prisoner … how long the prisoner was so

imprisoned, [and] how released or discharged.” See Miss. Code Ann. § 19-25-63.

Therefore, we may reasonably infer that the Sheriff’s Department was the exclusive

repository for the Circuit Clerk’s information regarding Patterson’s jail credits since only

the Sheriff had the statutory duty to log this information. Thus, we may reasonably infer

that the County – acting by and through the Sheriff’s Department – represented to the

Circuit Clerk that Daren Patterson was in jail on September 1, 2018, and November 2-3,

2018 and not out of custody as an illegally-released escapee.

       The Circuit Clerk’s office is under the control of the Circuit Court pursuant to Miss.

Code Ann. § 9-1-29 (“Each court shall have control over all proceedings in the clerk's

office … “). Therefore, the County’s representations to the Circuit Clerk about Patterson’s


                                         Page 8 of 14
     Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 9 of 14 PageID #: 341



jail credits were representations to the Circuit Court, itself. As such, the County’s prior

position before the Circuit Court (i.e., that Patterson was in official custody on September

1, 2018, and November 2-3, 2018) differs entirely from its current position before this

Honorable Court (i.e., that Patterson was an illegally released escapee who was not in the

County’s custody on September 1, 2018, and November 2-3, 2018). Thus, the first element

of judicial estoppel - i.e., an inconsistent legal position - is met. See Love, 677 F.3d at 261.

       When the Circuit Clerk noted the County’s representations about Patterson’s jail

credits on the Notice of Criminal Disposition, the Circuit Clerk – and by extension, the

Circuit Court – accepted the County’s representations about Patterson’s jail credits as true.

In fact, the Circuit Clerk signed her name and affixed the official seal of the Court on the

document, thereby making the same an official court record. As further evidence of the

Court’s acceptance, we may surmise from the face of the Notice of Criminal Disposition

that the Circuit Clerk delivered a copy of the same to the Mississippi Department of

Corrections (“MDOC”) and to the Administrative Office of the Courts (“AOC”) since the

form directs the Circuit Clerk to do so. So not only was this representation accepted by

the Circuit Court, it was accepted by the MDOC and the AOC, which is the administrative

arm for all state courts in Mississippi. Accordingly, the second element of judicial

estoppel - i.e., acceptance by a court - is met. See Love, 677 F.3d at 261.

       Finally, this inconsistent position should not be chalked up to mere inadvertence

or mistake. Cf. New Hampshire, 532 U.S. 742 at 753 (“We do not question that it may be

appropriate to resist application of judicial estoppel when a party's prior position was

based on inadvertence or mistake.") (citations omitted). The entries on the jail docket are

                                          Page 9 of 14
    Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 10 of 14 PageID #: 342



to “… be full and complete, so as to give a perfect history of each case.” § 19-25-63.

Therefore, we may presume that Patterson furloughs were duly noted on the jail docket,

which would have been readily accessible to Sheriff’s Department staff. Conversely, even

if the jail docket did not accurately reflect Patterson’s releases, the Notice of Criminal

Disposition was prepared barely three weeks after he had been out on his last furlough.

As such, the November 2-3, 2018, release of Patterson – if nothing else – would have been

fresh on the minds of Sheriff’s Department personnel. Either way, the County’s failure

to provide the Circuit Clerk with the actual number of days that Patterson was in jail

could hardly be attributed to mere inadvertence or mistake—especially since this failure

concealed Patterson’s furloughs from public scrutiny while giving him full jail credit for

the time he was out, about, and abusing the Plaintiff.

       As the Notice of Criminal Disposition states, it must be delivered to the MDOC

and the AOC. Therefore, people outside Webster County necessarily would have seen

this Notice. The County had a clear motive to conceal this information from not only the

Circuit Court, but also from higher authorities in state government. No one looking at

the Notice of Criminal Disposition would have suspected that Patterson had been

released from the Webster County Jail on multiple passes, let alone that he had tortured

the Plaintiff in the process. Therefore, giving Patterson full jail credit for the time on

furlough was a small price to pay for the benefit of hiding Plaintiff’s abuse under the

proverbial rug. So, any attempt by the County to attribute this to mere inadvertence

would be improper. Thus, the third element of judicial estoppel - the party did not act

inadvertently - is met. See Love, 677 F.3d at 261.

                                       Page 10 of 14
    Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 11 of 14 PageID #: 343



       Along these lines, the County seeks an unfair advantage by raising these defenses

in the first place. Cf. New Hampshire, 532 U.S. at 750 (“A third consideration is whether

the party seeking to assert an inconsistent position would derive an unfair advantage or

impose an unfair detriment on the opposing party if not estopped.”). By representing to

the Circuit Court, the MDOC, and the AOC that Daren Patterson had been in the

County’s continuous custody from May 30, 2018, to November 20, 2018, the County

avoided the detriment of outside scrutiny, which in and of itself is a benefit. Now, the

County seeks immunity from the consequences of Patterson’s egregious behavior by

claiming that he was an illegally released escapee – even though the County had

voluntarily given Patterson full jail credit for when he was out abusing his wife.

       This fact cannot be overstated: The County rewarded Daren Patterson by giving

him full jail credit for the night he poured sulfuric acid over his wife’s naked body

causing her to suffer third-degree burns from head to toe.

       Plaintiff respectfully submits that no body politic should be rewarded for giving

jail credit to an inmate for the time he was outside the jail committing the most heinous

expression of domestic violence short of murder when he should have been inside the jail

instead. This evinces unclean hands at its worst. Therefore, even if the elements of

judicial estoppel have not been met precisely, a burden the Plaintiff respectfully submits

that she has met, the County’s ratification of Patterson’s behavior by and through the

reward of full jail credit should inform the doctrine of judicial estoppel’s application to

this specific factual context. See Love, 677 F.3d at 261 (quoting New Hampshire, 532 U.S.




                                       Page 11 of 14
    Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 12 of 14 PageID #: 344



at 751). As such, Plaintiff respectfully submits that the County’s unclean hands in this

regard should not be countenanced by this Honorable Court.

      Given that the elements of judicial estoppel have been met, and in view of the

County’s unclean hands, the County should be barred from changing its position

regardless of whether the current position may be correct in the abstract. As such, these

insufficient defenses– i.e., the Eighth Defense and the County’s various assertions that

Patterson was an escapee, that he was not in custody, that his releases were unlawful,

that it is unlawful for a Mississippi Sheriff to release an inmate without bond, or any

similar variation thereof – should be stricken as a matter of law from the Answer and

Affirmative Defenses, the Motion for Judgment on the Pleadings, and the Memorandum

In Support of the Motion for Judgment on the Pleadings.

      In closing, it would be inequitable for the County to disavow responsibility for the

actions of Patterson when the County has declared in a previous court proceeding that

Patterson was in the Webster County Jail – and therefore in the County’s custody – when

he abused the Plaintiff. Therefore, since the County has represented to the Circuit Court

of Webster County, Mississippi, that Patterson was in the County’s custody on September

1, 2018, and November 2-3, 2018, the County should forever be bound by that

representation. The County should be estopped from raising any defense to the contrary.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff, FELICIA ROBINSON,

respectfully moves to strike the aforesaid Eighth Defense (as well as any assertion that

Patterson was an escapee, that he was not in custody when he committed the acts of abuse

alleged in the Complaint, that his releases were unlawful, that it is unlawful for a

                                      Page 12 of 14
    Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 13 of 14 PageID #: 345



Mississippi Sheriff to release an inmate without bond, or any similar variation thereof)

from Defendant WEBSTER COUNTY, MISSISSIPPI’s (1) Answer and Affirmative

Defenses, (2) its Motion for Judgment on the Pleadings, (3) its Memorandum in Support

of its Motion for Judgment on the Pleadings, and (4) any other pleading not mentioned

pursuant to Fed. R. of Civ. Proc. 12 (f) (2) since the defenses are insufficient as a matter of

law in view of the doctrine of judicial estoppel.

       Further, the Plaintiff prays for general relief, whether legal or equitable that this

Court deems meet and proper in the premises.

       Respectfully submitted, on this the 28th day of August, 2019.

                                                    FELICIA ROBINSON

                                           By:      /s/Matthew D. Wilson
                                                    Matthew D. Wilson (MS Bar #102344)
                                                    The Law Ofc. of Matthew Wilson, PLLC
                                                    PO Box 4814, Miss. State, MS 39762-4814
                                                    Telephone: 662-312-5039
                                                    Email: starkvillelawyer@gmail.com




                                         Page 13 of 14
    Case: 1:19-cv-00121-SA-DAS Doc #: 32 Filed: 08/28/19 14 of 14 PageID #: 346



                              CERTIFICATE OF SERVICE

       I, Matthew D. Wilson, attorney of record for the Plaintiff, do hereby certify that I
have this day caused a true and correct copy of the above and foregoing
MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO STRIKE to be
delivered by the ECF Filing System which gave notice to all counsel of record who have
appeared herein.

           William R. Allen, Esq.                           Daniel Griffith, Esq.
           Jessica S. Malone, Esq.                       Mary McKay Griffith, Esq.
   Allen, Allen, Breeland & Allen, PLLC            JACKS | GRIFFITH | LUCIANO, P.A.
       Email: wallen@aabalegal.com                      Email: dgriffith@jlpalaw.com
  Attorneys for Defendant Tim Mitchell,          Attorneys for Defendants Webster County,
                Individually                       Mississippi; Webster County Sheriff’s
                                                     Department; and Tim Mitchell and
                                                    Santana Townsend, in their official
                                                               capacities only.

       I further certify that a true and correct copy of this motion was served on the
following person via first-class, U.S. Mail, postage prepaid:

                                 Santana Townsend, pro se
                                     120 Figgatt Ave.
                                    Eupora, MS 39744

      Respectfully submitted, on this the 28th day of August, 2019.

                                                 /s/Matthew D. Wilson
                                                 Matthew D. Wilson




                                       Page 14 of 14
